DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 02/11/2020, 06/15/2021, 09/22/2021, and 12/23/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Status
This action is in response to claims filed on 12/12/2019. Claims 1-15 are considered in this office action. Claims 1-15 are pending examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "404" and "502" have both been used to designate “processor”, characters “406” and “504” have both been used to designate “memory”, and characters “410” and “506” have both been used to designate “storage”. Examiner suggests amending the designation for reference character “404” to be “display unit processor, “406” to be “display unit memory”, “410” to be “display unit storage”, “502” to be “computing device processor”, “504” to be 506” to be “computing device storage”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 
The abstract of the disclosure is objected to because the phrases “A system may include…” in line 1 and “The processor may be configured to… in line 2” can be implied.  Correction is required.  See MPEP § 608.01(b). Examiner recommends amending the language to state “The system includes…” and “The processor is configured to…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US 2013/0169450 A1).
Regarding claim 1, He discloses “A system, comprising: at least one display (Fig. 1, display unit 20 and display screen 22); at least one processor communicatively coupled to the display (Fig. 1, processor 24 and ground status decisioner 18), the at least one processor configured to: output, to the at least one display, a synthetic vision system (SVS) taxi mode exocentric view of an aircraft when the aircraft is performing taxi operations and when the aircraft is on the ground (Par. [0033] lines 1-5 teaches SVS 16 generates a 30 carrying the SVS image which it provides to the processor 24; Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display; Par. [0035] line 1 to Par. [0036] line 5 teaches a ground status sensor 17 incorporated into the GPS/avionics system 14 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode where the sensing of the taxi mode includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; and the display unit 20, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various information supplying visual feedback to the operator); receive a trigger to switch the output of the SVS taxi mode exocentric view to an SVS flight mode egocentric view from the aircraft; switch the output of the SVS taxi mode exocentric view to output, to the at least one display, the SVS flight mode egocentric view when the aircraft is performing taxi operations and when the aircraft is on the ground based at least on a trigger to switch from the SVS taxi mode exocentric view to the SVS flight mode egocentric view (Par. [0020] lines 3-5 teaches selected enhanced vision (EV) and synthetic vision (SV) images and primary flight display symbology are displayed as determined by the operational status, such as taxiing or ready for takeoff; Par. [0021] lines 1-4 and 9-12 teaches when a determination is made that an aircraft is in a taxi mode, for example, low ground speed, not on a runway, or selected by an aircrew member, one or more 306 (SVS taxi mode exocentric view) on the primary flight display; and Fig. 2 shows a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (trigger) (SVS flight mode egocentric view)); wherein the at least one display is configure to: display the SVS taxi mode exocentric view when the aircraft is performing taxi operations and when the aircraft is on the ground (Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display; Par. [0035] line 1 to Par. [0036] line 5 teaches a ground status sensor 17 incorporated into the GPS/avionics system 14 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of the taxi mode includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; and the display unit 20, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various information supplying visual feedback to the operator); and display the SVS flight mode egocentric view based at least on the trigger to switch from the SVS taxi mode exocentric view to the SVS flight mode egocentric view (Par. [0020] lines 3-5 teaches selected enhanced vision (EV) and synthetic vision (SV) images and primary flight display symbology are displayed as determined by the operational status, such as taxiing or ready for takeoff; Par. [0021] lines 1-4 and 9-12 teaches when a determination is made that an aircraft is in a taxi mode, for example, low ground speed, not on a runway, or selected by an aircrew member, one or more of the symbology for the airborne mode are faded or removed; and when a determination is made (i.e. when a trigger is received) that the aircraft is positioned for takeoff (trigger), the information for configuring the aircraft for takeoff are predominantly displayed (switches from a display where one or more of the symbology for the airborne mode are faded or removed (SVS taxi mode exocentric view) to a display where the information for configuring the aircraft for takeoff are predominantly displayed (SVS flight mode egocentric view)))”.
Regarding claim 2, He discloses all the limitations of claim 1 above, and further discloses “wherein the at least one processor is further configured to switch the output of the SVS taxi mode exocentric view to output, to the at least one display, the SVS flight mode egocentric view for a duration of the trigger (Par. [0035] lines 1-7 teaches the ground status sensor 17, which may be incorporated into the GPS/ Avionics system 14, senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of a taxi mode (ground operations) includes sensing a lower ground speed, weight 200 presents a view in front of the aircraft shown in Fig. 2 when in a takeoff mode or is determined to be on a runway (trigger), and displays a view shown in Fig. 3 when in the taxi mode (implying that the processor outputs the takeoff mode view (SVS flight mode egocentric view) to the display as long as the aircraft is determined to be positioned on a runway (for the duration of the trigger)))”.
Regarding claim 3, He discloses all the limitations of claim 2 above, and further discloses “wherein the at least one processor is further configured to switch the output of the SVS flight mode egocentric view back to the SVS taxi mode exocentric view once the duration of the trigger is complete (Par. [0035] lines 1-7 teaches the ground status sensor 17, which may be incorporated into the GPS/ Avionics system 14, senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of a taxi mode (ground operations) includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; Par. [0042] lines 1-3 and Par. [0043] line 1 teaches the display 200 presents a view in front of the aircraft shown in Fig. 2 when in a takeoff mode or is determined to be on a runway, and displays a view shown in Fig. 3 when in the taxi mode (implying that the processor switches the output of the takeoff mode view (SVS flight mode egocentric view) back to the taxi mode view (SVS taxi mode exocentric view) once the aircraft is no longer determined to be on a runway, i.e. the duration of the trigger (aircraft being positioned on 
Regarding claim 4, He discloses all the limitations of claim 3 above, and further discloses “wherein the trigger is initiated by a computing device (Par. [0035] lines 1-7 teaches the ground status sensor 17 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode and may be incorporated into the GPS/Avionics system 14; Par. [0039] lines 1-5 and 11-16 teaches processor 24, being communicatively and/or operatively coupled with GPS/avionics sensor 14 and display unit 20, receives a third signal 30 from SVS 16 and a second signal 28 from the aircraft’s GPS/Avionics system to send a command (initiation of trigger) to display unit 20 instructing display unit 20 to display a corresponding SVS image on a display screen 22)”.
Regarding claim 5, He discloses all the limitations of claim 3 above, and further discloses “wherein the trigger is initiated based at least on at least one or: a crew operation, an aircraft taxiing operation, arrival at a location, when a checklist is started, or when a checklist item is started; wherein the trigger is completed based at least on at least one of: completion of the checklist, completion of the checklist item; completion of the crew operation, completion of the aircraft taxiing operation, arrival at a subsequent location, and/or after a duration of time from initiation of the trigger (Par. [0035] lines 1-7 teaches the ground status sensor 17, which may be incorporated into the GPS/ Avionics system 14, senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of a taxi mode (ground operations) (taxiing operations) 200 presents a view in front of the aircraft shown in Fig. 2 when in a takeoff mode (completion of taxiing operation) or is determined to be on a runway (arrival at a location or subsequent location), and displays a view shown in Fig. 3 when in the taxi mode (implying that the processor outputs the takeoff mode view (SVS flight mode egocentric view) to the display as long as the aircraft is determined to be positioned on a runway (at a location), and switches the output of the takeoff mode view (SVS flight mode egocentric view) back to the taxi mode view (SVS taxi mode exocentric view) once the aircraft is no longer determined to be on a runway (at a subsequent location)))”.
Regarding claim 6, He discloses all the limitations of claim 1 above, and further discloses “wherein the SVS taxi mode exocentric view has an eyepoint above and behind the aircraft (Fig. 3 shows a view as presented in the taxi mode (SVS taxi mode exocentric view) and includes taxiway diagram 306 which shows a view above and behind the aircraft)”.
Regarding claim 7, He discloses all the limitations of claim 6 above, and further teaches “wherein the SVS taxi mode exocentric view includes a depiction of the aircraft (Fig. 3 shows a view as presented in the taxi mode (SVS taxi mode exocentric view) and includes taxiway diagram 306
Regarding claim 8, He discloses all the limitations of claim 1, and further discloses “wherein primary flight display symbology is overlaid on the SVS flight mode egocentric view (Par. [0040] lines 4-11 teaches processor 24 commands display unit 20 to overlay the semi-transparent EVS image on top of the SVS image and may, depending on operational status, command display 20 to obscure or gradually fade out portions of the SVS image, the EVS image, and/or the symbology; and Fig. 2 and Par. [0042] lines 1-4 and 12-15 teach display 20 presents a view in front of the aircraft (SVS flight mode egocentric view) when in takeoff mode or is determined to be on a runway and displayes merged EV image 202, SV image 204, and iconic avionics data 206 including airspeed indicator 216, altitude indicator 218, compass and heading indicator 220, pitch scale 222, and attitude indicator 224 (primary flight display symbology))”.
Regarding claim 9, He discloses all the limitations of claim 8 above, and further discloses “wherein less of the primary flight display symbology is overlaid on the SVS taxi mode exocentric view (Par. [0040] lines 4-11 teaches processor 24 commands display unit 20 to overlay the semi-transparent EVS image on top of the SVS image and may, depending on operational status, command display 20 to obscure or gradually fade out portions of the SVS image, the EVS image, and/or the symbology; and Fig. 3 and Par. [0043] lines 1-8 and 13-14 teach a view presented in taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display, and where some features or part of the features, such as iconic avionics data 206 including the trend information of airspeed indicator 216, the trend 218, and most of the pitch ladder within center of the display 210 are removed (less primary flight display symbology is overlaid))”.
Regarding claim 10, He discloses all the information of claim 1 above, and further discloses “wherein a user of the aircraft is able to make and auto or off selection for an SVS taxi mode, wherein the auto selection of the SVS taxi mode enables the at least one processor to automatically transitional between the SVS taxi mode exocentric view and the SVS flight mode egocentric view subject to the trigger, wherein the off selection of the SVS taxi mode enables the at least one processor to only output the SVS flight mode egocentric view (Par. [0021] lines 1-4 teaches when a determination is made that an aircraft is in a taxi mode when selected by a crew member, one or more symbology for the airborne mode are faded or removed (implying when the selection is turned off, the symbology for the airborne mode are still displayed (i.e. SVS flight mode egocentric view is displayed)); Par. [0035] lines 3-6 teaches sensing a taxi mode (ground operations) (SVS taxi mode) as selected by an aircrew member (implying of the selection is turned off, only the takeoff mode (SVS flight mode) with the view ibn front of the vehicle (SVS flight mode egocentric view) is output); and Fig. 3, Par. [002] lines 1-2 and Fig. 2, Par. [0042] lines 1-3 teach determining an aircraft is in a taxi mode when not on a runway (trigger) and displaying information including a taxiway diagram 306 (SVS taxi mode exocentric view), and determining an aircraft is in a takeoff mode when determines to be on a runway (trigger) and displaying a view in front of the aircraft (SVS flight 
Regarding claim 11, He discloses all the limitations of claim 1 above, and further discloses “wherein the at least one processor comprises: at least one primary flight display processor configured to execute a PFD application and at least one SVS processor configured to execute an SVS application (Par. [0036] lines 1-5 and 20-21 teach the display unit 20 selectively renders on the display screen 22 various information supplying visual feedback to the operator and is configured as a primary flight display (PFD); Par. [0034] lines 1-2 teaches SVS 16 includes a dedicated processor)”.
Regarding claim 12, He discloses all the limitations of claim 11 above, and further discloses “wherein the at least one PFD processor is further configured to: receive sensor data from sensors; receive an auto or off selection for an SVS taxi mode (Par. [0037] lines 1-11 teaches processor 24 comprises a plurality of processor activing in concert and is shared with other systems on board the aircraft (such as the PFD, SVS, and other systems); Par. [0032] lines 1-6 and 11-15 teaches EVS 12 generates a first signal 26 that includes information corresponding to input from light detecting sensors that enables processor 24 to render an EVS image and provides first signal 26 to processor 24; Par. [0033] lines 1-5 and 18-20 teaches SVS 16 receives GPS and avionics inputs from the aircraft’s GPS and avionics sensors 14 which are used to generate a third signal 30 that includes a three-30 to processor 24; and Par. [0035] lines 1- 7 teaches a ground status sensor 17 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where sensing of a taxi mode includes sensing a distance from a runway or as selected by an aircrew member, and ground status sensor 17 is incorporated into the GPS/Avionics system); output a scene selection to the at least one SVS processor instruction the SVS processor to generate the SVS taxi mode exocentric view of the SVS flight mode egocentric view, and receive the SVS taxi mode exocentric view or the SVS flight mode egocentric view form the at least one SVS processor (Par. [0012] lines 1-20 teaches a display system comprising an enhanced vision system (EVS) that generates a stream of enhanced vision images, a synthetic vision system (SVS) that generates a stream of synthetic vision images, and avionics system that generates a plurality of symbols representative of avionics data, a status system for sensing the aircraft is in a taxi mode or a takeoff mode, a processor coupled to the EVS, SVS, avionics system, and status system that determines if the aircraft is in a taxi mode or takeoff mode and determines which of the enhanced vision features, synthetic vision features, and symbology are to be deemphasized in the taxi mode and in the takeoff mode (i.e. generate the SVS taxi mode exocentric view and or the SVS flight mode egocentric view); and a display that displays the enhanced vision features, synthetic vision features, and the symbology for the determined taxi mode or the takeoff mode (i.e. receive and display the SVS taxi mode exocentric view or the SVS 20 selectively renders on the display screen 22 various textual, graphic, and/or iconic information (i.e. SVS taxi mode exocentric view or SVS flight mode egocentric view) in response to display commands supplied from processor 24)”.
Regarding claim 13, He discloses all the limitations of claim 12 above, and further discloses “wherein the at least one SVS processor is further configured to: receive the sensor data from the sensors (Par. [0033] lines 19-21 teaches SVS 16 receives GPS and avionics inputs from the aircraft’s GPS and avionics sensors 14); receive the scene selection from the at least one PFD processor (Par. [0035] lines 1-7 teaches a ground status sensor 17 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where sensing of a taxi mode includes a selection from an aircraft member, and the ground status sensor 17 may be incorporated into the GPS/Avionics system 14; and Par. [0033] lines 19-21 teaches SVS 16 receives GPS and avionics inputs from the aircraft’s GPS and avionics sensors 14 (including scene selection from the ground status sensor 17)); and output the SVS taxi mode exocentric view or the SVS flight mode egocentric view to the at least one PFD processor (Par. [0036] lines 1-5 teaches the display unit 20 selectively renders on the display screen 22 various textual, graphic, and/or iconic information (i.e. SVS taxi mode exocentric view or SVS flight mode egocentric view) in response to display commands (outputs) supplied from processor 24)”.
Regarding claim 14, He discloses all the limitations of claim 1 above, and further discloses “wherein the at least one display and the at least one processor are implemented on the aircraft (Par. [0011] lines 3-11 teaches an aircraft display system for displaying images to an aircrew of an aircraft comprising a processor coupled to a vision system and ground status system, and a display)”.
Regarding claim 15, He discloses “A method, comprising: outputting, to at least one display, a synthetic vision system (SVS) taxi mode exocentric view of an aircraft when the aircraft is performing taxi operations and when the aircraft is on the ground (Par. [0033] lines 1-5 teaches SVS 16 generates a three-dimensional image of the topographical environment around the aircraft (SVS image) and generates a third signal 30 carrying the SVS image which it provides to the processor 24; Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display; Par. [0035] line 1 to Par. [0036] line 5 teaches a ground status sensor 17 incorporated into the GPS/avionics system 14 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode where the sensing of the taxi mode includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; and the display unit 20, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various information supplying visual feedback to the operator); receiving a trigger to switch the output of the SVS taxi mode exocentric view to an SVS flight mode egocentric view from the aircraft; switching the output of the SVS taxi mode exocentric view to output, to the at least one display, the SVS flight mode egocentric view when the aircraft is performing taxi operations and when the aircraft is on the ground based at least on a trigger to switch from the SVS taxi mode exocentric view to the SVS flight mode egocentric view (Par. [0020] lines 3-5 teaches selected enhanced vision (EV) and synthetic vision (SV) images and primary flight display symbology are displayed as determined by the operational status, such as taxiing or ready for takeoff; Par. [0021] lines 1-4 and 9-12 teaches when a determination is made that an aircraft is in a taxi mode, for example, low ground speed, not on a runway, or selected by an aircrew member, one or more of the symbology for the airborne mode are faded or removed; and when a determination is made (i.e. when a trigger is received) that the aircraft is positioned for takeoff (trigger), the information for configuring the aircraft for takeoff are predominantly displayed (switches from a display where one or more of the symbology for the airborne mode are faded or removed (SVS taxi mode exocentric view) to a display where the information for configuring the aircraft for takeoff are predominantly displayed (SVS flight mode egocentric view)); Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display; and Fig. 2 shows a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (trigger) (SVS flight mode egocentric view)); displaying the SVS taxi mode exocentric view when the aircraft is performing taxi operations and when the aircraft is on the ground (Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display; Par. [0035] line 1 to Par. [0036] line 17 incorporated into the GPS/avionics system 14 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of the taxi mode includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; and the display unit 20, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various information supplying visual feedback to the operator); and displaying the SVS flight mode egocentric view based at least on the trigger to switch from the SVS taxi mode exocentric view to the SVS flight mode egocentric view (Par. [0020] lines 3-5 teaches selected enhanced vision (EV) and synthetic vision (SV) images and primary flight display symbology are displayed as determined by the operational status, such as taxiing or ready for takeoff; Par. [0021] lines 1-4 and 9-12 teaches when a determination is made that an aircraft is in a taxi mode, for example, low ground speed, not on a runway, or selected by an aircrew member, one or more of the symbology for the airborne mode are faded or removed; and when a determination is made (i.e. when a trigger is received) that the aircraft is positioned for takeoff (trigger), the information for configuring the aircraft for takeoff are predominantly displayed (switches from a display where one or more of the symbology for the airborne mode are faded or removed (SVS taxi mode exocentric view) to a display where the information for configuring the aircraft for takeoff are predominantly displayed (SVS flight mode egocentric view)))”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.